,Mr. Justice BKADLEY
delivered the opinion of the court.
Intercourse between the inhabitants of the two belligerent sections was still prohibited when this sale was made. It was, therefore, clearly illegal, unless Schiffer & Co. had a license to trade in Savannah, which the case expressly finds they had not. The sale being illegal, the suit cannot be sustained for the benefit of the vendees. It cannot be sustained for Cutner’s own'benefit, because he received the full consideration of the cotton and has no interest- remaining.
Decree affirmed. ,